     Case 2:19-cv-01275-GMN-NJK Document 28 Filed 05/26/20 Page 1 of 1



1
2
3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     EVAN RATCLIFF,                                             Case No. 2:19-cv-01275-GMN-NJK
6                                               Plaintiff                       ORDER
7            v.
8     SCOTT MATTINSON et al.,
9                                            Defendants
10
11           Due to a rescheduling of the inmate early mediation conference, Docket No. 27, the Court

12   extends the stay until Monday, July 20, 2020. The status report is also due on that date. During

13   this stay period and until the Court lifts the stay, no other pleadings or papers may be filed in this

14   case, and the parties may not engage in any discovery, nor are the parties required to respond to

15   any paper filed in violation of the stay unless specifically ordered by the Court to do so.

16           For the foregoing reasons, it is ordered that the stay is extended until Monday, July 20,

17   2020.

18           It is further ordered that the Office of the Attorney General will file the report form

19   regarding the results of the stay on Monday, July 20, 2020.

20
21           DATED: May 26, 2020.

22
23                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
